DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino et al. (US PG. Pub. 2013/0256826) in view of Kim et al. (US PG. Pub. 2010/0203701).

Regarding claim 1 – Gambino teaches a seal ring structure (figs. 1 & 2C [title] Gambino states, “Discontinuous Guard Ring”) comprising: a substrate (fig. 1, 100 [paragraph 0017] Gambino states, “wafer 100”); and a seal ring (fig. 2C, see ring comprised of elements 204 and 212) located on the substrate (see combination of figures 1 and 2C), wherein the seal ring (204/212) comprises: an inner seal ring (212 [paragraph 0021] Gambino states, “inner shield structure 212”) comprising a plurality of inner seal units (four inner seal units shown), wherein each of the inner seal units is arranged at intervals (claimed structure shown in figure 2C); an outer seal ring (204 [paragraph 0019] Gambino states, “discontinuous guard ring 204”) comprising a plurality of outer seal units (four outer seal units shown) arranged at the periphery of the inner seal ring (212; claimed structure shown in figure 2C), wherein the outer seal units are arranged at intervals with each other (see fig. 2C); and a dicing path (fig. 1, 112 [paragraph 0017] Gambino states, “dicing along dashed lines 112”), surrounding the seal ring (seal ring 204/212 shown in figure 2C), wherein there is no other elements disposed between the dicing path (112) and the outer seal ring (204; claimed structure shown in figures 1 and 2C).
 	Gambino does not teach and a plurality of groups of fence-shaped seal structures, wherein at least one group of fence-shaped seal structures is located between one of the inner seal units and another adjacent outer seal unit.
 	Kim teaches a seal ring (figs. 6 & 8, 302/304 of fig. 6 which have equivalence to 502/504 of figure 8 [paragraph 0038] Kim states, “crack stop/moisture barrier 302/304 may include one or more optional continuous conductive lines 340 proximate the plurality of discrete conductive features 344”) having an inner seal ring (inner seal ring units 344 as shown in annotated figure 6 below) comprising a plurality of inner seal units (repeated inner seal ring units 344) and an outer seal ring (outer seal ring units 344 as shown in annotated figure 6 below) comprising a plurality of outer seal units (repeated outer seal ring units 344); wherein at least one group of fence-shaped seal structures (perpendicular protrusions from the inner and outer seal rings, see circles shown in annotated figure 6 below) is located between one of the inner seal units (inner seal units 344) and another adjacent outer seal unit (outer seal units 344, claimed structure shown in annotated figure 6 below).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the seal ring structure having the seal ring with inner and outer seal ring units and no element disposed between the dicing path and the outer seal ring as taught by Gambino with a plurality of groups of fence-shaped seal structures between the inner and outer seal units as taught by Kim because Kim states, “The crack prevention structure comprises a plurality of horseshoe-shaped conductive lines arranged in at least one row” [paragraph 0010]. The fence-shaped seal structure prevents cracking proximate to the scribe line, these cracks must be prevented to prevent contaminants from entering into the integrated circuit.

    PNG
    media_image1.png
    658
    817
    media_image1.png
    Greyscale

Regarding claim 9 – Gambino in view of Kim teach the seal ring structure according to claim 1, further comprising a plurality of openings (Kim; fig. 6, openings shown in the inner seal ring units) between any two adjacent inner seal units (see fig. 6), and each outer seal unit (outer seal ring unit shown covering the opening) is arranged corresponding to the openings (claimed structure shown in figure 6).

Regarding claim 13 – Gambino in view of Kim teach the seal ring structure according to claim 1, further comprising a circuit element (Kim; fig. 8, 510 [paragraph 0040] Kim states, “integrated circuit 510”) on the substrate (500).

Regarding claim 14 – Gambino in view of Kim teach the seal ring structure according to claim 13, wherein the seal ring (Kim; figs. 6 & 8, 302/304 equivalent to 502/504) surrounds the circuit element (510).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino et al. in view of Kim et al. as applied to claim 1 above, and further in view of Wu et al. (US PG. Pub. 2018/0047648).

Regarding claim 2 – Gambino in view of Kim teach the seal ring structure according to claim 1, but fails to explicitly teach wherein each group of the fence-shaped seal structures comprises a plurality of first fence-shaped seal structures and a plurality of second fence-shaped seal structures.
 	Wu teaches a seal ring structure (figs. 1-2 & 5) having a plurality of groups of fence-shaped seal structure (120f [paragraph 0027] Wu states, “conductive elements 120F-120K”), wherein each group of the fence-shaped seal structures (120F-120K) comprises a plurality of first fence-shaped seal structures (fence-shaped seal structures of 120F-120K connected to inner seal ring 110) and a plurality of second fence-shaped seal structures (fence-shaped seal structures of 120F-120K connected to outer seal ring 112).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the seal ring structure having a plurality of groups of fence-shaped seal structures located between the inner and outer seal units as taught by Gambino in view of Kim with each group of the fence-shaped seal structure having a plurality of first and second fence-shaped seal structures (sensors) as taught by Wu because Wu states, “The sensor can be used to monitor leakage and/or moisture in an IC structure. “IC structure” as used herein may include circuitry in or on a semiconductor and provided as a complete IC, IC chip or a partial (IC) such as a test site” [paragraph 0020].

Regarding claim 3 – Gambino in view of Kim in view of Wu teach the seal ring structure according to claim 2, wherein each of the first fence-shaped seal structures (Wu; fig. 5, fence-shaped seal structures of 120F-120K connected to inner seal ring 110) does not directly contact ([claim 19] Wu states, “wherein a spacing between adjacent interdigitated conductive elements is no greater than a width of each individual conductive spine”) each of the second fence-shaped seal structures (fence-shaped seal structures of 120F-120K connected to outer seal ring 112).

Regarding claim 4 – Gambino in view of Kim in view of Wu teach the seal ring structure according to claim 2, wherein parts of the inner seal unit (Wu; fig. 2, 110) and part of the outer seal unit (112) are arranged in a first direction (horizontal x direction), and each of the first fence-shaped seal structure (122 [paragraph 0022] Wu states, “a second plurality of conductive elements 122”) and each of the second fence-shaped seal structure (124 [paragraph 0022] Wu states, “a second plurality of conductive elements 124”) are arranged in a second direction (vertical y direction), wherein the first direction and the second direction are perpendicular to each other (vertical and horizontal direction will be “perpendicular to each other”).

Regarding claim 5 – Gambino in view of Kim in view of Wu teach the seal ring structure according to claim 2, wherein a minimum distance between the first fence-shaped seal structure (Wu; fig. 3, 122) and the adjacent second fence-shaped seal structure (124) is W1 (S [paragraph 0024] Wu states, “spacing S between adjacent interdigitated conductive elements 122, 124”), and a minimum distance between any one of the inner seal units (110) and the adjacent outer seal unit (112) is defined as W2 (spacing shown between the inner and outer seal units shown in figure 3).
 	Gambino in view of Kim in view of Wu fail to teach wherein W2/W1>10.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance between the sealing units (W2) divided by the spacing between the first and second fence-shaped seal structure (W1) being greater than 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Wu states regarding the spacing and sizing of the seal ring structure, “In FIG. 3, each set 120A, 120B, 120C has different sized conductive elements, i.e., with different widths W. Each set also has different conductive element spacing S, and different density of conductive elements. Through selection of different sizes, spaces, density, etc. sets of interdigitating conductive elements 120A, B, C within a particular sensor 100, the sensor can be highly customized for a particular application” [paragraph 0025].

Regarding claim 6 – Gambino in view of Kim in view of Wu teach the seal ring structure according to claim 2, wherein a minimum width (Wu; fig. 3, W [paragraph 0024] Wu states, “a width W of each individual conductive element 122, 124”) of any of the first fence-shaped seal structures (122) is W3, and a minimum width of any of the inner seal units is W4 (width of inner seal unit 110).
 	Gambino in view of Kim in view of Wu fail to teach wherein W4/W3>20.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the width of the inner seal unit (W4) divided by the width of the first fence-shaped seal structure (W3) being greater than 20, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Wu states regarding the spacing and sizing of the seal ring structure, “In FIG. 3, each set 120A, 120B, 120C has different sized conductive elements, i.e., with different widths W. Each set also has different conductive element spacing S, and different density of conductive elements. Through selection of different sizes, spaces, density, etc. sets of interdigitating conductive elements 120A, B, C within a particular sensor 100, the sensor can be highly customized for a particular application” [paragraph 0025].

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino et al. in view of Kim et al. and Wu et al. as applied to claim 4 above, and further in view of Umematsu et al. (US Patent 6399897) with motivation provided by Fujita et al. (US PG. Pub. 2009/0079039).

Regarding claim 7 – Gambino in view of Kim and Wu teach the seal ring structure according to claim 4, but fails to teach wherein the inner seal ring and the outer seal ring are arranged along a third direction in a corner portion, wherein the third direction is different from the first direction and the second direction.
 	Umematsu teaches a seal ring structure (fig. 4) wherein the inner seal ring (inner ring 46a [column 4 lines 52-53] Umematsu states, “two dummy single wiring patterns 46a whose conductors intermittently surrounding the wiring region 43”) and the outer seal ring (outer ring 46a) are arranged along a third direction (see beveled structure of the sealing rings 46a) in a corner portion (44 [column 4 line 51] Umematsu states, “peripheral region 44”), wherein the third direction (beveled direction) is different from the first direction (vertical direction) and the second direction (horizontal direction).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the seal ring structure having an inner and outer seal ring on a substrate as taught by Gambino in view of Kim and Wu with the inner and outer seal rings being in a diagonal fashion along a corner are as taught by Umematsu because  Fujita states regarding this structure, “it is preferable to provide a seal ring 9 whose four angular parts are chamfered to prevent cracks from advancing into the semiconductor chip area” [paragraph 0033].

Regarding claim 8 – Gambino in view of Kim, Wu, Umematsu and Fujita teach the seal ring structure according to claim 7, wherein the inner seal ring (Umematsu; fig. 4, inner ring 46a) and the outer seal ring (outer ring 46a) have a bevel edge at the corner portion (claimed structure shown in figure 4). 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino et al. in view of Kim et al. as applied to claim 1 above, and further in view of Watanabe et al. (US PG. Pub. 2003/0173675).

Regarding claim 10 – Gambino in view of Kim teach the seal ring structure according to claim 1, but fails to teach wherein each inner seal unit or each outer seal unit comprises a plurality of vertically stacked contact plugs and conductive layers.
 	Watanabe teaches a seal ring structure (figs. 1 & 3) wherein each inner seal unit (3 [paragraph 0051] Watanabe states, “sub-wall part 3”) or each outer seal unit (2 [paragraph 0051] Watanabe states, “main wall part 2”) comprises a plurality of vertically stacked contact plugs (vias having Ta films 119 thereon) and conductive layers (120a [paragraph 0063] Watanabe states, “metal film 120a”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the seal ring structure having an inner and outer seal ring units on a substrate as taught by Gambino in view of Kim with the inner and outer seal units comprising a plurality of vertically stacked contact plugs and conductive layers as taught by Watanabe because Watanabe states regarding this multilayer buildup structure, “The present invention relates to a semiconductor device in which moisture resistance in a multilayered wire structure is improved and a method of manufacturing the same” [paragraph 0003].

Regarding claim 11 – Gambino in view of Kim and Watanabe teach the seal ring structure according to claim 10, wherein at least one contact plug (Watanabe; figs. 1 & 3, vias having Ta films 119 thereon) is electrically connected to the substrate (101 [paragraph 0060] Watanabe states, “diffusion layers 106a are formed in the surface of the semiconductor substrate 101 in the main wall part 2 and the sub-wall part 3”).

Regarding claim 12 – Gambino in view of Kim and Watanabe teach the seal ring structure according to claim 11, wherein the contact plug (Watanabe; figs. 1 & 3, vias having Ta films 119 thereon) contacting the substrate (101) is located at a corner portion of the inner seal ring (fig. 1, 3; claimed structure shown in figure 1 in view of figure 3).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino et al. in view of Kim et al. as applied to claim 13 above, and further in view of Frederick, JR. et al. (US PG. Pub. 2010/0084751).

Regarding claim 15 – Gambino in view of Kim teach the seal ring structure according to claim 13, but fails to teach wherein the circuit element comprises a RF circuit.
 	Frederick teaches the seal ring structure (fig. 2 [title] Frederick states, “Double Broken Seal Ring”) wherein the circuit element comprises a RF circuit ([paragraph 0017 & 0034] Frederick states, “IC 100, such as a radio frequency (RF) IC… the disclosed seal ring configurations reduce substrate coupling of noise, thereby improving isolation of IC devices from substrate noise. Circuit performance is improved, for example improving low noise amplifier sensitivity and noise figure, enables better radio receiver system sensitivity”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit element on the substrate within the seal ring as taught by Gambino in view of Kim with the circuit element being an RF circuit as taught by Frederick because and RF circuit allows for wireless communication and increases the mobility of the device having the sealing ring structure, additionally having the RF circuit within a sealing ring, “the disclosed seal ring configurations reduce substrate coupling of noise, thereby improving isolation of IC devices from substrate noise” [paragraph 0034].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Huang et al. (US Patent 8836133) discloses a chip-level humidity protection.
Wang (US Patent 6455910) discloses a cross guard-ring structure to protect the chip crack in low dielectric constant and copper process.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847